Citation Nr: 0631350	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  02-06 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


REMAND

Further development is needed before a decision can be issued 
on the merits of the claim.  Such development would ensure 
that the veteran's due process rights, including those 
associated with VA's duties to notify and assist, are met.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2006).

To establish service connection for PTSD, there must be a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a 
link between current symptoms and an in-service stressor as 
shown by medical evidence; and credible supporting evidence 
that the claimed stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2006).  

The veteran served on active duty from October 1956 to June 
1960 and had periods of active and inactive duty for training 
with the Navy Reserves between 1962 and 1963.  See DD 214; 
personnel records.  He contends that he suffers from PTSD as 
a result of participating in a 1959 covert intelligence 
operation in Morocco, which involved traveling with two other 
officers from the Kenitra naval base in Morocco to the 
Algerian border to photograph local housing and businesses, 
and to assess the movement of insurgents between Morocco and 
Algeria.  The veteran reports that one officer disappeared 
while looking for his car, and that he and the remaining 
officer came under mortar attack and were driven off the road 
as they attempted to drive back to Kenitra.  See May 2002 VA 
Form 9; July 2006 hearing transcript.  

The veteran's service medical records are devoid of complaint 
of or treatment for any psychological problems, to include 
PTSD, and he denied suffering from frequent trouble sleeping, 
frequent or terrifying nightmares, depression or excessive 
worry, and nervous trouble of any sort during a June 1962 
examination for active duty.  See report of medical history.  
Post-service medical records indicate that the veteran has 
been seen frequently at the VA Medical Center (VAMC) in 
Albany for treatment of psychological problems and has been 
diagnosed with depression, recurrent major depressive 
disorder (MDD), anxiety and PTSD.  See e.g., November 2001 
and February 2002 behavioral health progress notes; November 
2002 red team primary care note; July 2001 mental health 
clinic treatment update.  
The veteran does not claim, nor does the evidence show, that 
he participated in combat.  As such, corroborative evidence 
that the claimed stressor actually occurred is necessary.  
See 38 C.F.R. § 3.304(f) (2006).  The RO submitted two 
requests to the National Personnel Records Center (NPRC) for 
records from the veteran's personnel file.  In addition to 
the veteran's service medical records, the NPRC mailed 
records from the personnel file.  The records received do not 
appear complete, however, as they consist entirely of reports 
on the fitness of officers and do not include records of the 
veteran's official travel outside of the United States.  
Notably, the fitness report for the period from 1 June 1959 
to 18 December 1959 refers to the veteran's "recent five-
month overseas deployment."  The RO should make a more 
specific request for these records.  

The RO should also inform the veteran that he may submit 
buddy statements to corroborate his account of the stressor 
incident, as the veteran provided the name and current 
location of another officer involved in the mission, but he 
was never informed by the RO that he could provide a 
statement from his fellow officer as corroboration.  See May 
2002 VA Form 9; VA letters dated in April 2000, March 2001, 
December 2002, November 2003.  

While this remand order is directed to the RO, the veteran 
also has a responsibility to cooperate with VA's efforts to 
help him develop his claim and to ultimately substantiate his 
claim with necessary evidence, as the failure to do so may 
result in a denial of his claim.  The veteran is hereby 
notified that it is his responsibility to report for any 
scheduled examination and to cooperate in the development of 
the case, as the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2006).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  Obtain the veteran's treatment 
records from the VAMC in Albany since 
September 2004.  

2.  Provide adequate notice to the 
veteran of what evidence is needed to 
substantiate a claim for PTSD, to include 
means by which he can corroborate his 
stressor.  

3.  Request the veteran's complete 
personnel file, to include records 
showing his official travel outside the 
United States.  If the veteran's complete 
personnel records cannot be obtained, 
that fact should be documented in the 
record.  

4.  Attempt to verify the veteran's 
reported stressor events.  If there is 
insufficient information to attempt to 
verify the stressor(s), document the 
reason why an stressor verification was 
not attempted.

5.  If the veteran's claimed PTSD 
stressor is verified, schedule the 
veteran for an appropriate VA examination 
to determine: (a) whether the veteran 
meets the criteria for a diagnosis of 
PTSD; and (b) if so, whether the verified 
stressor is sufficient to support the 
diagnosis.  The claims folder should be 
made available for review.  Any report(s) 
resulting from the examination, including 
the examiner's report(s) interpreting 
diagnostic studies, if any, should be 
associated with the veteran's claims 
folder.

6.  After completing the directives 
above, and following any further 
appropriate development, readjudicate the 
claim.  If the claim is denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC) and given an opportunity 
to respond before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board or by the U.S. Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

 
